Citation Nr: 0431329	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-07 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or necessary special home 
adaptations.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran and his wife testified before the 
undersigned Judge at the RO in September 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that section 5103(a), as amended by the Veterans Claims 
Assistance Act of 2000 (VCAA) and § 3.159(b), as amended, 
require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 202); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

The Board notes that the RO has not issued a VCAA notice 
letter in connection with the claim for a certificate of 
eligibility for assistance in acquiring specially adapted 
housing or necessary special home adaptations.

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing may be provided if the 
veteran is entitled to compensation for permanent and total 
disability due to: 

(1) The loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (2) 
Blindness in both eyes, having only light 
perception, plus the anatomical loss or 
loss of use of one lower extremity, or 
(3) The loss or loss of use of one lower 
extremity together with residuals of 
organic disease or injury which so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, 
or (4) The loss or loss of use of one 
lower extremity together with the loss or 
loss of use of one upper extremity which 
so affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.  38 U.S.C.A. § 
2101(a) (West 2002); 38 C.F.R. § 3.809(b) 
(2004).  

The phrase "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d) (2004).

In this case the veteran is service-connected for: residuals 
of a gunshot wound of the right thigh and inguinal area Group 
XIV (40 percent); donor scars, both thighs, right thigh 
tender (10 percent); residuals of a penetrating wound of 
peritoneal cavity (10 percent); traumatic osteoarthritis 
bilateral hips, with x-ray evidence of the right hip only (10 
percent); status post spinal stenosis with lumbar laminectomy 
with traumatic osteoarthritis and lumbar disc degeneration 
(10 percent); traumatic osteoarthritis of the right knee (10 
percent); traumatic osteoarthritis of the left knee (10 
percent); and, painful scar of the abdomen (10 percent).  He 
has a combined schedular disability of 80 percent, effective 
May 21, 1997.  He has been awarded a total rating based on 
individual unemployability (TDIU) due to his service-
connected disabilities.  He has also been awarded basic 
eligibility to Dependents' Educational Assistance, effective 
January 28, 1999.  However, the current medical evidence does 
not address the issues whether his service-connected 
disorders listed above establish eligibility for assistance 
in acquiring specially adapted housing or necessary special 
home adaptations.  Specifically, the current medical evidence 
does not state whether the veteran has loss of use of one or 
both lower extremities.

The Board notes that the veteran was scheduled for a VA 
examinations pertinent to this claim, but the RO indicated 
that the veteran failed to appear.  At his hearing, the 
veteran and his representative advised that the veteran was 
awaiting a return call from the RO in order to reschedule the 
examination.  The veteran stated that he did not receive the 
return phone call, but only received notice of his failure to 
appear at the VA examination report.  It appears that another 
VA examination should be scheduled in order to resolve the 
issue before adjudication.  

Additionally, the veteran reported that he sees his private 
physician approximately every 3 months and was scheduled for 
an appointment in October 2004.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  Send a VCAA notice letter which is 
consistent with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice letter must inform the veteran (1) 
of the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio, supra;Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, § 707(a), (b), 117 Stat. 2651 (2003) 
(to be codified at 38 U.S.C. §§ 5109B, 
7112).  A record of his notification must 
be incorporated into the claims file.

2.  After completion of number 1 above, 
obtain necessary authorization and 
request copies of the veteran's private 
medical records from Dr. Marc E. Colmer 
of 10 Neptune Blvd. Neptune, NJ 07753 
from 2002 to present. 

3.  After completion of #1-2 above, 
schedule the veteran for VA examination 
to determine the nature and severity of 
the residuals associated with his 
service-connected disabilities.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
After a review of the claims file, it is 
requested that the examiner provide 
explicit responses to the following 
question:

Do the service-connected residuals of a 
gunshot wound of the right thigh and 
inguinal area Group XIV, along with the 
other service-connected disorders, result 
in loss of use of one or both lower 
extremities so as to "affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a 
wheelchair?"  In responding to this 
question, the examiner is asked to 
comment on the September 2004 medical 
statement from Dr. Marc E. Colmer.  

Any opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale.

4. After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issue on appeal.  If the benefits 
requested are not granted to the 
veteran's satisfaction, the VBA AMC 
should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all applicable criteria 
pertinent to the veteran's claim, which 
has not been previously provided in the 
statement of the case.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




